Citation Nr: 1447224	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  09-31 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland

THE ISSUE

Entitlement to service connection for Human Immunodeficiency Virus (HIV)

REPRESENTATION

Appellant represented by:  Allen Gumpenberger, Agent

ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1988 to July 1991.  The Veteran served in the National Guard from March 1995 to April 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

In his formal claim and accompanying statement, the Veteran contends that he was diagnosed with HIV in 1993 when called to active duty for deployment while assigned to the 273rd MP Company of the District of Columbia National Guard.  As a result of his positive HIV test, he contends that he did not deploy.  In his May 2009 Notice of Disagreement, the Veteran contends that he was diagnosed with HIV during National Guard training in 2005 before being deployed to the Gulf War.  In his August 2009 Form 9, the Veteran contends that he was diagnosed at Walter Reed in 1997 or 1998.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND


Accordingly, the case is REMANDED for the following action:

1. Obtain a complete copy of the Veteran's Social Security Administration benefits claim and all associated medical records.

2. Contact the appropriate records custodian and request the Veteran's complete records from his service in the District of Columbia National Guard.  Additionally, all periods of the Veteran's active duty for training or inactive duty for training should be verified.

3. Conduct any other appropriate development deemed necessary, INCLUDING IF APPROPRIATE ANY MEDICAL EXAMINATIONS.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



